Exhibit 99.1 Paramount gold NEVADA Appoints PIERRE PELLETIER TO ITS BOARD OF DIRECTORS Winnemucca, Nevada – SEPTEMBER 15, 2016 -Paramount Gold Nevada Corp. (NYSE MKT: PZG) ("Paramount”) (“the Company”) announced today that Pierre Pelletier has been appointed to its Board of Directors.Mr. Pelletier will serve as an independent director on the Company’s Board of Directors. Mr. Pelletier is an environmental engineer with a Masters of Business Administration and is a qualified person under National Instrument 43-101. He has over 20 years of experience managing complex environmental and social impact projects. From 2012 through to the present, he has served as managing director of Environmental Resources Management Canada Ltd., a leading global provider of environmental, health, safety, risk, and social consulting services with an emphasis on the mining and oil and gas sectors. Prior to that, from 1998 through 2009, Mr. Pelletier served as a Project Manager for Rescan Environmental Services Ltd. (“Rescan”), managing project and technical development. In 2010, he became President and Chief Operating Officer for Rescan and remained in this role through 2012. Commenting on the appointment, Paramount Chairman, David Smith noted that “Mr. Pelletier’s environmental and permitting experience will be a great asset to Paramount as it commences with its Pre-Feasibility Study, at its recently acquired Grassy Mountain Project.” About Paramount Paramount Gold Nevada is a U.S. based precious metals exploration company. Paramount has an unusually high ratio of ounces of gold in mineral inventory to shares outstanding, providing its shareholders with exceptional leverage to the gold price. For our mineral inventory, click here.
